i          i      i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00518-CR

                                      De Marcus STEADMAN,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-7043B
                            Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 1, 2010

DISMISSED

           De Marcus Steadman pled nolo contendere to three counts of aggravated kidnapping pursuant

to a plea bargain. As part of his plea bargain, Steadman signed a separate “Waiver of Appeal.” The

trial court imposed sentence in accordance with the plea bargain and signed a certificate stating that

this “is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has

waived the right of appeal.” See TEX . R. APP. P. 25.2(a)(2). Steadman timely filed a notice of
                                                                                        04-10-00518-CR



appeal. The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule

25.2(a)(2) certification, has been filed. See TEX . R. APP. P. 25.2(d). This court must dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been made part of

the record.” Id.

        The court gave Steadman notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Steadman’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree that Steadman does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this appeal.

TEX . R. APP . P. 25.2(d).



                                                        PER CURIAM

Do not publish




                                                  -2-